Title: To James Madison from Morgan Lewis, 3 August 1808
From: Lewis, Morgan
To: Madison, James



Dear Sir,
Stratsburgh 3d. August 1808.

I do not know whether the Administration is acquainted with the fact, but I can assure it, from unquestionable Authority, that Violations of the Embargo are daily practiced from the Shores of the Ontario Lake, and the St. Lawrence River, and to such an Extent that large Quantities of Flower, Potash and Flax-Seed have been brought up as far Inland as the Town of Utica.  In Addition to the Tendency which this Depravity has to defeat the Object of an important Measure of Government, the Consequence it is giving this Part of Quebec is of serious Importance, and forms one among a variety of Reasons which may be assigned, why the Government should have in that Quarter a small military and naval force.  I cannot help believing that Carlton Island ought to be occupied: and old Fort Royale repaired: The Materials, except Wood, with which the neighbourhood abounds, are already on the Spot.
Accept my Thanks for your polite Complyance with my last Request and be assured of my friendship and Esteem.  Your Obt. Servt.

Morgan Lewis.

